Matter of Yalvac v Williams (2015 NY Slip Op 06599)





Matter of Yalvac v Williams


2015 NY Slip Op 06599


Decided on August 19, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 19, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2014-05840
 (Docket No. F-2086-11)

[*1]In the Matter of Susan Yalvac, appellant, 
vMichael R. Williams, respondent.


Louis S. Sroka, Jericho, N.Y., for appellant.
Michael R. Williams, Wantagh, N.Y., respondent pro se.

DECISION & ORDER
Appeal from an order of the Family Court, Nassau County (Merik R. Aaron, J.), dated April 30, 2014. The order denied the mother's motion for permission to file late objections to an order of that court (Elizabeth A. Bloom, S.M.), dated September 3, 2013, which dismissed her petition for certain relief.
ORDERED that the order dated April 30, 2014, is affirmed, with costs.
Objections to an order of a Support Magistrate must be filed within 35 days of the date on which the order is mailed to the objecting party (see Family Ct Act § 439[e]; Matter of Bruckstein v Bruckstein, 78 AD3d 694, 694; Matter of Bodouva v Bodouva, 53 AD3d 483, 484; Matter of Burke v Burke, 45 AD3d 591, 592; Matter of Hodges v Hodges, 40 AD3d 639, 639). Here, it is undisputed that the mother filed her written objections to the Support Magistrate's order more than 35 days after the order was mailed to her. Accordingly, the Family Court properly denied the mother's objections as untimely (see Matter of Babb v Darnley, 123 AD3d 1028; Matter of Xiao-Lan Ma v Washington, 112 AD3d 957; Matter of Bodouva v Bodouva, 53 AD3d 483; Matter of Herman v Herman, 11 AD3d 536).
BALKIN, J.P., AUSTIN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court